FILED
                             NOT FOR PUBLICATION                              FEB 13 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BALJIT KUMAR,                                     No. 10-73639

               Petitioner,                        Agency No. A096-178-285

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Baljit Kumar, a native and citizen of India, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th

Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Kumar’s motion to reopen

as untimely because the motion was filed nearly four years after the BIA’s final

administrative order, see 8 C.F.R. § 1003.2(c)(2), and Kumar failed to demonstrate

changed circumstances in India to qualify for the regulatory exception to the time

limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi, 538 F.3d at 996

(requiring movant to produce material evidence with motion to reopen that

conditions in country of nationality had changed). Further, we reject Kumar’s

contention that the BIA failed to adequately explain its decision. Finally, we

decline to consider any challenge Kumar raises to the agency’s adverse credibility

determination because this court already decided that issue in Kumar v. Holder,

325 Fed. Appx. 625 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                       10-73639